Name: Council Regulation (EEC) No 1218/89 of 3 May 1989 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 7 COUNCIL REGULATION (EEC) No 1218 / 89 of 3 May 1989 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1989/90 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , as regards the threshold prices for maize and sorghum , the monthly increases are , moreover , determined in accordance with the last subparagraph of Article 5 ( 1 ) of Regulation (ECC) No 2727 /75 ,Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213 / 89 (2 ), and in particular Article 6 (2) thereof, Article 1 For the 1989 / 90 marketing year , the monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price of the products referred to in Article 1 ( a ), (b ) and (c) of Regulation (EEC) No 2727/75 shall be as set out in this Regulation . Having regard to the proposal from the Commission ( 3 ), Whereas , when the number and amount of the monthly increases are fixed , account should be taken of the storage costs and financing charges for storing cereals in the Community; whereas experience has shown that the level of the monthly increases for cereals can encourage operators to hold on to cereals ; whereas , so that stocks can be disposed of more smoothly , these increases should be reduced somewhat ; Article 2 The monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price for common wheat, rye , barley, maize , sorghum and durum wheat , operative for the first month of the marketing year , shall be as follows : (ECU/tonne) Period Monthly increases in respect of the intervention price and the buying-in price Monthly increases in respect of the target and threshold prices Common wheat , rye , barley , maize and sorghum Durum wheat Common wheat , rye , barley , maize and sorghum Durum wheat July 1989   August 1989   1,31 1,78 September 1989   2,62 * 3,56 October 1989   3,93 5,34 November 1989 1,31 1,78 5,24 7,12 December 1989 2,62 3,56 6,55 8,90 January 1990 3,93 5,34 7,86 10,68 February 1990 5,24 7,12 9,17 12,46 March 1990 6,55 8,90 10,48 14,24 April 1990 7,86 10,68 11,79 16,02 May 1990 9,17 12,46 13,10 17,80 June 1990   13,10 17,80 ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 6 . No L 128 / 8 Official Journal of the European Communities 11 . 5 . 89 (ECU/tonne)In the case of maize and sorghum, the monthly increase for August and September shall not apply to the threshold price . Article 3 The monthly increases to be applied to the threshold prices for meslin , oats , buckwheat, millet, canary seed and 'other cereals' applicable for the first month of the marketing year, shall be the same as those applicable to common wheat . Period Wheat flour, meslin flour and rye flour , groats and meal of common wheat Groats and meal of durum wheat July 1989   August 1989 1,98 2,81 September 1989 3,96 5,62 October 1989 5,94 8,43 November 1989 7,92 11,24 December 1989 9,90 14,05 January 1990 11,88 16,86 February 1990 13,86 19,67 March 1990 15,84 22,48 April 1990 17,82 25,29 May 1990 19,80 28,10 June 1990 19,80 28,10 Article 4 Themonthly increases to be applied to the threshold price for wheat fluor , meslin flour and rye flour and to the threshold price for groats and meal of common and of durum wheat, applicable for the first month of the marketing year, shall be as follows : Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1989/ 90 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1989 . For the Council The President P. SOLBES